Citation Nr: 0925295	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-23 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the severance of service connection for arthritis of 
the lumbar spine was proper.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel





INTRODUCTION

The Veteran had active duty service from March 1953 to May 
1956.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which severed service connection for 
arthritis of the lumbar spine.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

1. An October 2004 rating decision granted service connection 
for arthritis of the lumbar spine.

2.  The grant of service connection for arthritis of the 
lumbar spine in the October 2004 rating decision was clearly 
and unmistakably erroneous.


CONCLUSION OF LAW

The criteria to sever service connection for the Veteran's 
arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107, 5109A, 5112 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.103, 3.105(a)(d) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. §§ 3.102, 3.159.  As a matter of law, the VCAA is 
not applicable to CUE claims.  See Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001) (en banc); see also Parker v. 
Principi, 15 Vet. App. 407, 412 (2002) (regarding CUE claim 
as to a prior final RO decision).  The United States Court of 
Appeals for Veterans Claims has held that, in a case where 
the law is dispositive of the claim, the claim should be 
denied for lack of legal merit under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  That court has also held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was 'clearly and 
unmistakably erroneous,' and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d); see also 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. 
Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The Veteran 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. §§ 3.103(b)(2), 3.105(d).  The Court 
has held that 38 C.F.R. § 3.105(d) places the same burden of 
proof on VA when it seeks to sever service connection as 38 
C.F.R. § 3.105(a) places upon a claimant seeking to have an 
unfavorable previous determination overturned.  See Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991).

The Board notes that in November 2005, the RO proposed to 
sever, and in August 2006, severed service connection for 
arthritis of the lumbar spine due to a clear and unmistakable 
error in the October 2004 rating decision.

Clear and unmistakable error (CUE) is defined as "a very 
specific and rare kind of 'error.'  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  However, it has been held that although 
the same standards apply in a determination of CUE error in a 
final decision under section 3.105(a) and a determination as 
to whether a decision granting service connection was the 
product of CUE for the purpose of severing service connection 
under section 3.105(d), section 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award. Daniels v. Gober, 10 
Vet. App. 474 (1997).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Upon review, with regard to the issuance of the proposed 
rating decision and notice of severance, it appears that VA 
has complied with relevant due process considerations with 
respect to the reduction, and the Veteran has not contended 
otherwise.  See 38 C.F.R. § 3.105(d).  In this case, as noted 
above, the Veteran was originally granted service connection 
for arthritis of the lumbar spine in October 2004.  In 
November 2005, the RO proposed severance of this disability.  
After the proposed reduction in November 2005, the Veteran 
was given 60 days to present additional evidence and was 
notified at his address of record.  Subsequently, the final 
rating action was taken in August 2006 and service connection 
was severed, effective November 1, 2006.  Thus, with respect 
to severance, the Board finds that the RO satisfied the due 
process requirements set forth in VA regulations.

Also with respect to severance or reduction of a rating, the 
Board notes that if a disability rating has been continued at 
the same level for long periods, i.e. five years or more, VA 
is required to afford the Veteran a full and complete 
physical examination, the findings from which are to be 
considered in conjunction with the entire record.  38 C.F.R. 
§ 3.344(a) and (c).  In addition, according to 38 C.F.R. § 
3.951, ratings in effect for 20 years are protected from 
reduction.  Finally, per 38 C.F.R. § 3.957, service 
connection for any disability that has been in effect for 10 
years or more will not be severed absent a showing of fraud, 
a discharge under conditions less than honorable, or a 
showing of an inadequate period of service.  In this case, 
service connection for arthritis of the lumbar spine was in 
effect from May 5, 2004 to November 1, 2006, nearly 1.5 
years.  Consequently, in this case, none of these provisions 
offer the Veteran any protection for his prior ratings.

The Board notes that the Veteran was initially examined by 
the VA in August 2004.  At that examination, the examiner 
notes that the Veteran has degenerative arthritis of the 
lumbar spine as well as degenerative disc disease of the 
lumbar spine with bulging but not herniated discs and an 
anterior subluxation of the L3 and L4 vertebrae.  The 
examiner did not relate the Veteran's degenerative arthritis 
of the lumbar back with an in-service event or injury because 
the examiner did not have access to the Veteran's c-file or 
treatment records.  As such, the RO subsequently sought a VA 
examiner's opinion in September 2004 with regard to the issue 
of whether the Veteran's degenerative arthritis of the spine 
was related to his active service.  The examiner opined that 
"it is not as least as likely as not that the Veteran's 
degenerative arthritis of his spine is due to his in-service 
spinal block."  See September 13, 2004 Compensation and 
Pension Examination Report.  The October 2004 rating decision 
cited the September 2004 VA examiner's opinion when it 
granted service connection noting that the examiner had 
opined that the Veteran's degenerative arthritis of the 
lumbar spine was as least as likely as not related to his 
active service.  

The Board notes that it is clear that the correct facts were 
not applied in the October 2004 rating decision.  The medical 
opinion from the VA examiner upon which the grant of service 
connection was based, was not, as the rating decision notes, 
a positive opinion which linked the Veteran's current 
diagnosis of arthritis of the lumbar spine with a spinal 
block that occurred during service.  In contrast, the VA 
examiner's opinion stated that his arthritis of the lumbar 
spine was not related to the spinal block he received in 
service.  The misreading of the VA examiner's opinion is an 
undebatable error, and had it not been made, the Veteran 
would not have been granted service connection as service 
connection requires a current diagnosis, an in-service event 
or injury and a link between the current diagnosis and the 
in-service event or injury.  The Board notes the Veteran does 
have a current diagnosis and the Veteran did in fact receive 
a spinal block while in service in January 1954 in 
concurrence with an appendectomy, therefore meeting two of 
the elements required for service connection.  However, had 
the VA examiner's opinion not been misread, the third element 
necessary for service connection would not have been met and 
the Veteran would have been denied service connection for his 
degenerative arthritis of the lumbar spine.  

Therefore, basing the grant of service connection on the 
occurrence of an event in service that was linked to the 
Veteran's current diagnosis by a medical opinion that was 
misread was clearly and unmistakably erroneous and as such, 
the CUE standard has been met and severance should be 
sustained.  Accordingly, the Board finds that the Veteran's 
October 2004 grant of service connection for arthritis of the 
lumbar spine was properly severed.

ORDER

There was CUE in granting service connection for degenerative 
arthritis of the lumbar spine; consequently, restoration of 
service connection is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


